FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ESTRADA-DELGADO,                           No. 08-73167

               Petitioner,                       Agency No. A079-799-963

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Maria Estrada-Delgado, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam), we deny the petition for review.

      The IJ did not abuse his discretion in denying a continuance and entering a

removal order where Estrada-Delgado failed to demonstrate eligibility for benefits

under the Family Unity Program or submit any other relief application. See

Sandoval-Luna, 526 F.3d at 1247 (no abuse of discretion in denying a motion to

continue and ordering petitioner removed where relief was not immediately

available).

      Estrada-Delgado’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                   08-73167